Citation Nr: 1112069	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-37 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, including as secondary to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's claim of service connection for diabetes mellitus type II, including as secondary to exposure to herbicides in service.

The Veteran served in the U.S. Navy in the Vietnam Era, and now contends that his diabetes was incurred in service due to exposure to Agent Orange.  Specifically, the Veteran asserts that while he was aboard the U.S.S. Haleakala, he was exposed to 55 gallon drums of Agent Orange that were being transported.  

The record does not indicate that the RO has taken steps to confirm whether Agent Orange was sprayed, transported, or stored on the U.S.S. Haleakala during April 27, 1970 to September 28, 1971 (i.e. when the Veteran could have been exposed to it).  This information is crucial in deciding the Veteran's claim, and as such, the Board finds that further efforts must be taken on remand to verify the presence of Agent Orange on the U.S.S. Haleakala before a decision is rendered in this case.  Specifically, the Board is interested in locating deck/ship logs, relevant daily reports, and any other service department records that may confirm the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

1) The AMC should contact the service department or any other appropriate agency to obtain copies of the morning and/or daily reports, deck/ship logs, unit records, and any other information detailing the movements and operations of the U.S.S. Haleakala from April 27, 1970 to September 28, 1971.  In this regard, Board reiterates that it is interested in any information confirming that drums of Agent Orange was stored or transported aboard the U.S.S. Haleakala that the Veteran could have been exposed to.

Efforts to retrieve this information should be documented in the record, and if these records are not available, a negative reply must be provided.

2) After completion of the above, the claim should be reviewed in light of any new evidence. If the claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


